Title: To George Washington from Tobias Lear, 23 March 1791
From: Lear, Tobias
To: Washington, George

 

Sir,
Philadelphia March 23d 1791

I had the honor last evening to receive your commands, through Major Jackson, to deliver the letter for Colo. Clandenen to General St Clair, unless Genl Knox thought Genl Sevier a more direct conveyance or knew of a better, and in obedience thereto I made the inquiry of Genl Knox, who thought Genl St Clair would be most likely to give the letter a direct & speedy conveyance; I therefore delivered it to him—informing him of the purport, to impress the necessity of its being put into a safe and expeditious channel, which he assured me should be done. Genl St Clair leaves this City tomorrow morning. If any other opportunity should offer to send a letter from hence to Colo. Clandenen, I shall write to him by it.
Mr Coxe, of whom I had made some inquiry respecting a certain person, sent me the enclosed letter today; but I cannot learn from whom the information comes. Colo. Hamilton sent today for the Commissions for the Commissioners who are to receive subscriptions to the Bank. They are filled up with the names of Thomas Willing, David Rittenhouse, Samuel Howell of Pennsylvania—John Beale Bordley of Maryland & Lambert Cadwalader of New Jersey.
We are very happy to hear that the roads will probably be better than you expected to find them. Mrs Lear, who continues in a fine way—unites with me in a respectful remembrance & best wishes for your health & happiness—and a pleasant Journey. I have the honor to be with the highest respect & most perfect Attachment Sir Your most Obedt Servt

Tobias Lear.

